PER CURIAM.
Raul Guzman appeals the ten-month prison sentence that the District Court1 imposed upon his guilty plea to illegally reentering the United States after having been previously deported following a felony conviction. 8 U.S.C. § 1326(a), (b)(1). Guzman’s counsel has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that Guzman’s sentence was unreasonable and that he should have been sentenced to time served. We conclude that the sentence— which is at the bottom of the uncontested Guidelines range — is not unreasonable. See United States v. Feemster, 572 F.3d 455, 461, 464 (8th Cir.2009) (en banc). Further, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The Honorable Stephanie M. Rose, United States District Judge for the Southern District of Iowa.